Citation Nr: 1648254	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother, V. P.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to March 1985.  In July 2013, he testified before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

The Board previously remanded the case in March 2015.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in December 2015.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 


FINDING OF FACT

The Veteran's bipolar is the result of military sexual trauma (MST) during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as a bipolar disorder, was incurred in service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran seeks service connection for bipolar disorder.  In this case, the Board finds that the evidence is in relative equipoise in showing that the Veteran experienced an assault during service, which is related to his current bipolar disorder. 

As an initial matter, the record establishes a diagnosis of bipolar disorder.  Specifically, this diagnosis was confirmed most recently on VA examination in June 2015.  Therefore, a current psychiatric disorder is shown.

Next, the weight of evidence supports a finding that the Veteran experienced MST during service. Specifically, during a June 2015 VA examination, he revealed that he was sexually sodomized while in service in 1984.  He explained that while in a house with another soldier drinking, he believed the other soldier drugged him.  According to the examiner, the Veteran did not want to reveal any other details about that incident and he never reported it to anyone else.  He also stated that he started having suicidal thoughts in 1984 after the incident but never reported them to anyone.  He reported that he had one court martial disciplinary action after he got into a fight with another soldier.  He further stated that his performance in the Army started to suffer afterwards.

The service treatment records (STRs) neither confirm nor rebut his assertions of an MST.  However, as stated above, the Veteran contends that he did not report the incident prior to the June 2015 VA examination.  By law, the absence of a record of an unreported sexual assault cannot be considered as evidence of the nonoccurrence of the assault under such circumstances.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Therefore, the absence of any service record documenting the assault is not pertinent evidence that the assault did not occur. 

Looking to other evidence of record, there are indicators tending to increase the likelihood that the reported in-service stressor did, in fact, occur.  Specifically, STRs provide corroborating evidence.  As noted, the MST is alleged to have occurred in 1984.  Prior to service, the Veteran completed four years of high school.  He successfully completed basic training in 1983.  Service personnel records reflect ranks of Private 1 (PV1) in June 1983, Private 2 (PV2) in December 1983, and Private First Class (PFC) in June 1984.  

In June 1984, an incident occurred between the Veteran and another soldier.  According to a June 1984 statement, he stated that he had to resort to violence that was unnecessary and requested a discharge for the maximum punishment.  He also stated that the Army had put him into too many emotional problems and turned him into a state where he was not able to live with people and himself anymore.  Thus, it is some evidence tending to corroborate the Veteran's account of the MST.  See 38 C.F.R. § 3.304 (f)(5). 

The Board is mindful that the examiner who assessed the Veteran in June 2015 concluded that there was no reportable evidence of the in-service MST in the records reviewed and that the Veteran did not seem to manifest symptoms that would be consistent with someone who had PTSD as a result of trauma.  However, in light of the in-service records and military personnel records, and the Veteran's testimony, the evidence is at least in equipoise in establishing that the MST reported as a stressor by the Veteran did occur.  Accordingly, the second element of a service connection claim, in-service incurrence of an injury, is established. 

Finally, the evidence tends to make it at least equally likely that the Veteran's current bipolar is related to the MST during service. In this regard, the medical evidence has not clearly established a link between the Veteran's current bipolar disorder and the MST he described.  Specifically, the examiner stated that without evidence to substantiate that the incident occurred in the military, she concluded that it was less likely than not that the bipolar disorder was attributable to service stressors.  By inference, this opinion must be understood to mean that if there were evidence of the MST, then it would be at least as likely as not that the current bipolar disorder was related to the in-service MST.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).

Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the current bipolar and the in-service MST during service is established. 

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the evidence is in relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the appeal is granted. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the result reached above, no discussion as to the VA's duties to notify and assist the Veteran in the development of his claim is required. 


ORDER

Service connection for an acquired psychiatric disorder, claimed as a bipolar disorder, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


